Citation Nr: 0012754	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
disability.

2.  Entitlement to a compensable evaluation for left knee 
disability.

3.  Entitlement to a compensable evaluation for right foot 
disability. 

4.  Entitlement to a compensable evaluation for right hip 
bursitis.

5.  Entitlement to service connection for herniated nucleus 
pulposus of the low back with cervical and thoracic problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to June 1996, 
with nine years prior active service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
disabilities of the right knee, left knee, right foot and 
right hip.  Each disability was evaluated as noncompensable, 
effective July 1996.  The rating decision also denied service 
connection for a herniated nucleus pulposus with cervical and 
thoracic problems. 


REMAND

A preliminary review of the record reveals that in 
correspondence received in December 1997, the veteran 
testified that four days after an unspecified C&P examination 
she underwent VA MRI examinations of both knees, her right 
hip and her right foot.  The claims file does not contain 
copies of these VA examination reports.

In addition, the veteran testified in July 1998 before the 
undersigned Board member, sitting in Detroit, Michigan.  
According to the transcript of the hearing, the veteran 
apparently submitted some post-service VA medical records 
dated through April 1998 (Tr. At 20).  The claims file does 
not contain copies of these VA records.  

Also, at various times during her hearing, the veteran 
asserted that she suffered from pain on use of each knee, as 
well as her right hip and right foot.  She stated that she 
needed medication for the various pains and that they limited 
her activity.  She said that the pains were caused by various 
activities such as driving, sleeping in bed, sitting down, 
and arising from the toilet.  She also reported using a knee 
brace, but did not specify which knee.

In this regard, the Board recognizes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  See Deluca v. Brown, 8 Vet. App. 202 (1995).

In light of the veteran's recent testimony as to pain on use, 
and the fact that her most recent VA examination was 
conducted approximately three years ago, the Board finds that 
additional VA examinations would be useful in determining the 
current severity and nature of her claimed service-connected 
disabilities.  Further, as it appears that additional VA 
medical records exist that have not been associated with the 
claims file, the Board finds that additional evidentiary 
development is necessary for the veteran's claim for 
increased evaluations, as well as for the veteran's claim for 
service connection for a herniated nucleus pulposus with 
cervical and thoracic problems.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA health care 
providers who have treated her since 
August 1996 for her service-connected 
bilateral knee, right hip and right foot 
disabilities, as well as for any back 
complaints.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at the Ann 
Arbor and Battle Creek VA medical 
facilities.

2.  The RO should schedule the veteran 
for examinations by appropriate VA 
examiners to determine the nature and 
current level of severity of each of the 
veteran's service-connected right knee, 
left knee, right hip and right foot 
disabilities.  All indicated tests should 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should assess the extent of 
functional and industrial impairment 
caused by the veteran's service-connected 
disabilities.  The examiners are also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the pertinent 
joint during flare-ups or repeated use, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the pertinent 
joint disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
increased evaluations for her service-
connected right knee, left knee, right 
hip and right foot disabilities.  In 
doing so, the RO should fully consider 
the Court's decision in DeLuca, 8 Vet. 
App. at 202.  The RO should also 
readjudicate the veteran's claim for 
service connection for herniated nucleus 
pulposus with cervical and thoracic 
problems, in light of the VA treatment 
records obtained pursuant to the 
requested development.  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

